Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered July 29, 1991, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Initially, we find no merit to defendant’s contention that County Court failed to comply with its duty to inquire concerning the entrapment defense as there was nothing in the plea allocution which would have alerted County Court to make such an inquiry. We also reject defendant’s contention that his 2- to 6-year prison sentence was harsh and excessive. When defendant entered his guilty plea, which was in satisfaction of a two-count indictment, he did so knowing that he would receive the sentence ultimately imposed by County Court.
Cardona, P. J., Mercure, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.